 



Exhibit 10.16
iPass Inc. 2006 Annual Executive Management Bonus Plan
     Each Executive Officer is a participant in the 2006 Annual Management Bonus
Plan, and has an annual target bonus. Quarterly target bonuses are 25% of the
annual target bonuses. Quarterly target bonuses for 2006 are as follows:

          Officer   Title   Quarterly Target Bonus
Kenneth D. Denman
  Chairman and CEO $     37,500
Roy Albert
  Chief Technology Officer   $     25,000
John Charters
  Chief Operating Officer   $     30,000
Anurag Lal
  Senior Vice President, Business Development   $     30,000
Bruce K. Posey
  Senior Vice President, Gen. Counsel   $     25,000
 
  and Corp. Sec.    
John P. Thuma
  Vice President, Sales Integration   $     31,250
Frank E. Verdecanna
  Vice President and Chief Financial Officer   $     25,000
Joel B. Wachtler
  Vice President, Marketing and Strategy   $     25,000

     Target bonus is paid out 20% based on individual objectives, and 80% on
corporate objectives, with the exception of Mr. Denman. Mr. Denman’s bonus is
based 100% on corporate objectives.
     With respect to the corporate objectives portion of the bonus, the target
bonus is paid out based on how iPass performs on a quarterly basis against
established performance metrics. These performance metrics are: broadband
revenues (including mobile data); new services revenues (including Endpoint
Policy Management, FlexConnect); total iPass revenues; non-GAAP earnings per
share; and contract minimum commitments. Each performance metric is given a
weighting, and they all add up to 100%. In the event the target metric is met,
target bonus is paid out at 100% of that component of the bonus. A lower and an
upper boundary is also set on each side of each target metric. In the event only
the lower boundary is met, target bonus is paid out at 50% of that component of
the bonus. No payment is made for performance under the lower boundary. In the
event the upper boundary is met, target bonus is paid out at 150% of that
component of the bonus. Performance between the boundaries and target levels are
paid based on a straight-line calculation. Above the upper boundary, additional
bonus is paid on a straight-line basis.

